FILED
                            NOT FOR PUBLICATION                             JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50034

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00796-DSF-1

  v.
                                                 MEMORANDUM *
FRANCISCO FERNANDO CHAVEZ
VALDEZ, aka Francisco Chavez, aka Jose
Medina Lopez, aka Francisco Valdez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS and SILVERMAN, Circuit Judges.

       Francisco Fernando Chavez Valdez appeals from his guilty-plea conviction

and 46-month sentence for being an illegal alien found in the United States after

having been previously removed, in violation of 8 U.S.C. § 1326(a). Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Valdez’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. Valdez has filed a pro se supplemental brief.

      With regard to Valdez’s conviction and criminal history, from which he

retained the right to appeal, our independent review of the record discloses no

arguable grounds for relief, and we affirm.

      Valdez waived his right to appeal his sentence with the exception of the

calculation of his criminal history category. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80-81 (1988), indicates that the appeal

waiver is operative. Accordingly, we dismiss the appeal in part. See United States

v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                     11-50034